Citation Nr: 9909360	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adapted equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel









INTRODUCTION

The veteran served on active duty from December 1979 to June 
1986.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an Informal Hearing Presentation, dated in March 1999, the 
veteran's representative raised the issue of entitlement to a 
higher level of special monthly compensation based on loss of 
use of upper and lower extremities and buttocks.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, it is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter. "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



A certification of eligibility of financial assistance in the 
purchase of an automobile or other conveyance is provided in 
cases where the veteran is entitled to compensation for a 
service-connected disability which results in either (1) loss 
or permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; (3) the permanent 
impairment of vision of both eyes with the following status:  
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity or more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye; or (4) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808.

The law and regulations provide for the grant of automobile 
and adaptive equipment for veterans under certain 
circumstances.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  In 38 
U.S.C.A. § 3901(1)(A), an eligible person is defined as one 
who is entitled to compensation under Chapter 11 for 
pertinent disabilities if the disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval or air service.  38 C.F.R. § 3.808(a)-
(b).

A review of the record reveals that the veteran is service-
connected for the following disabilities:  multiple sclerosis 
with left lower extremity symptomatology, rated as 60 percent 
disabling; multiple sclerosis with right lower extremity 
symptomatology, rated as 40 percent disabling; multiple 
sclerosis with right upper extremity symptomatology, rated as 
20 percent disabling; multiple sclerosis with left upper 
extremity symptomatology, rated as 20 percent disabling; 
multiple sclerosis with memory loss, rated as 10 percent 
disabling; multiple sclerosis with speech impairment 
symptomatology, rated as 10 percent disabling; and multiple 
sclerosis with impotence, rated as noncompensably disabling.  
The combined disability evaluation is 100 percent.  The 
veteran is also receiving special monthly compensation under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of a creative organ.  



In a December 1998 statement, the representative maintained 
that records from the VA Medical Center (VAMC) in Asheville, 
North Carolina, which were not of record, would show that the 
veteran has loss of use of both lower extremities.  The Board 
notes that records from the Asheville VAMC, dated in 1995 and 
1996, were received in August 1996, however, it is unclear as 
to whether additional records exist. 

In addition, the Board notes that the veteran failed to 
report for VA examinations which were scheduled in January 
and October 1997.  However, notifications of the examinations 
were not addressed to the veteran's current address of 
record.  It appears that the veteran relocated on two 
occasions or incorrect information as to his then present 
whereabouts was incorrect.  The veteran should be afforded 
further opportunity for examination.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for multiple-
sclerosis during recent years.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file, legible copies of the 
veteran's complete treatment reports from 
all sources identified, whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should obtain all reported outstanding 
treatment records from the Asheville VAMC 
since January 1996.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining whether multiple-sclerosis 
has resulted in the loss of use of any 
extremity.  The claims file, a copy of 
the criteria under 38 C.F.R. § 4.63 
(1998) and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner must be requested to provide an 
opinion as to whether the veteran has 
lost the use of any extremity.  The 
evaluation of multiple-sclerosis as to 
retained or remaining function in the 
upper and lower extremities should 
include addressing the criteria of 
38 C.F.R. § 4.63.  Any opinion expressed 
must be accompanied by a complete 
rationale.  

3.  The RO should inform the veteran of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655.  If the veteran fails 
to report for the scheduled 
examination(s), the RO should obtain 
copies of the notice to the veteran of 
the examination for inclusion in the 
claims folder.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes application of the 
criteria under 38 C.F.R. § 4.63.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned for final appellate review, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


